Citation Nr: 1116583	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-37 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in August 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran stated that he was seen by an audiologist earlier that month.  It does not appear that the RO ever attempted to request these records.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.   

The Board notes that the Veteran most recently underwent a VA audiological examination in November 2009.  However, this examination did not address the effect of the Veteran's bilateral hearing loss on his ability to work.  Accordingly, the Veteran should be afforded another audiological examination, to include a discussion of the effect of the Veteran's service-connected disability on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Based on the Veteran's statements in March 2010, the RO should obtain any pertinent treatment records from March 2010.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examination should include all indicated audiometric studies.

a) The examiner is requested to describe the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to manifested symptomatology and limitations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefore, to include whether additional records and/or diagnostic studies would be helpful in providing an opinion, and/or whether the opinion(s) cannot be provided because the limits of medical knowledge have been exhausted.

3.  After completion of the foregoing, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


